Citation Nr: 1403897	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  11-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected diabetes mellitus.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

4.  Entitlement to a compensable disability rating for service-connected hypertension.

5.  Entitlement to a compensable disability rating for service-connected poor gastric motility.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for false feelings.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a right upper extremity disability.

9.  Entitlement to service connection for a right upper extremity disability.

10.  Whether new and material evidence has been received to reopen a claim of service connection for a left upper extremity disability.

11.  Entitlement to service connection for a left upper extremity disability.

12.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to February 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issues of increased ratings for diabetes mellitus, peripheral neuropathy of the left lower extremity, peripheral neuropathy of the right lower extremity, and hypertension and service connection for poor gastric motility, memory loss, false feelings, a right upper extremity disability, and a left upper extremity disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issues of entitlement to service connection for peripheral neuropathy of the right and left upper extremities have been recharacterized as a right upper extremity disability and a left upper extremity disability to comport with the evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  


FINDINGS OF FACT

1.  In a November 2007 decision, the RO denied service connection for a right upper extremity disability and a left upper extremity disability.  The appellant did not timely appeal the decision, and new and material evidence was not received within the appellate period; thus the rating decision is now final. 

2.  Evidence received since the November 2007 rating decision is new and material; it relates to unestablished facts necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a right upper extremity disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  The criteria for reopening the claim for service connection for a left upper extremity disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The Board is reopening the claims for service connection for disabilities of the right and left upper extremities.  Any error committed with respect to either the duty to notify or the duty to assist with regard to these issues was harmless and will not be further discussed.

II.  New and material evidence 

The RO denied service connection for peripheral neuropathy of the upper extremities in November 2007 finding that there was no evidence that the disability was clinically diagnosed.  The appellant did not appeal this decision and new and material evidence was not received within the appellate period; thus the November 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d).

In June 2009, the appellant filed a request to reopen the claims for service connection for disabilities of the right and left upper extremities.  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence relating to the claim for entitlement to service connection for the right upper extremity disability and the left upper extremity disability received since the November 2007 decision that is new consists of a VA treatment record dated June 2010 showing that the Veteran was diagnosed as having bilateral shoulder impingement and a July 2011 statement from the appellant asserting that he was treated in June 2011 by VA physician and was informed that his shoulders were locked up as a direct result of diabetes mellitus.  This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to material elements of the claims, namely that he has currently diagnosed disabilities of the right and left upper extremities potentially related to service-connected diabetes mellitus.  Reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

The claim of service connection for right upper extremity disability is reopened and to this extent only the appeal is granted. 

The claim of service connection for left upper extremity disability is reopened and to this extent only the appeal is granted.


REMAND

Regarding the claims for service connection for a right upper extremity disability and a left upper extremity disability, as the RO has not adjudicated the reopened claim of service connection on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.

In a statement dated July 2013, the Veteran stated that his service-connected diabetes mellitus, peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity have worsened.  The Veteran was last examined in December 2009.  As there is need to verify the current severity of the disabilities, reexaminations under 38 C.F.R. § 3.327 are warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The December 2009 VA examiner stated that the Veteran had borderline impaired psychomotor processing speed, which may be related to his diabetes mellitus if evidence of white matter disease was found on imaging sufficient to cause it and could also be related to residual feelings of depression and grief over the loss of his adult child in Spring 2009.  This suggests a possible relationship to diabetes mellitus, but there was no further testing conducted.  Additionally, it is unclear if such the psychomotor processing speed referenced in the December 2009 examination report would encompass symptoms of the claimed disabilities of false feelings and memory loss.  As such, another examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1111; 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

The December 2009 VA examiner stated that the degree of symptoms as caused by poor gastric motility alone cannot be commented upon without resorting to mere speculation.  This statement is inadequate to allow the Board to determine the current severity of the service-connected gastric disability.  As such, another examination is necessary to determine the current severity of the Veteran's poor gastric motility.  Id.

The Veteran stated in a July 2011 statement that he received VA treatment in June 2011.  The most recent VA treatment of record is dated January 2011.  As the evidence shows that the Veteran was treated after January 2011 and those VA treatment records are not contained in the record, a remand is necessary in order to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding and pertinent private treatment records pertaining to his claimed disabilities.  Take appropriate measures to request copies of such records and associate them with the file.  Any negative response should be in writing and associated with the file.  Obtain complete copies of any pertinent VA outpatient treatment records dated from January 2011 to the present, to specifically include the treatment report dated June 2011 regarding the shoulders, and associate these records with the file.

2.  Following the above development, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected diabetes mellitus, peripheral neuropathy of the lower extremities, and poor gastric motility and to determine the etiology of his memory loss and false feelings.  The claims file should be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner(s) should review the results of any testing prior to completion of the report. 

The examiner is to state the treatment regimen in place for management of the diabetes mellitus, including the dosage and frequency of insulin or oral hypoglycemic agents, any dietary restrictions, and whether there is any medically required regulation of activities (avoidance of strenuous occupational and recreational activities) due to diabetes mellitus.  The examiner should also note whether the diabetes produces episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or visits to a diabetic care provider, progressive loss of weight and strength, or other complications.

The examiner is to identify all residuals attributable to the Veteran's peripheral neuropathy of the lower extremities.  In discussing the relevant clinical findings, the examiner should specifically note all symptoms of the left and right lower extremities and should perform complete sensory and strength testing.  The examiner should also specifically discuss the extent, if any, of paralysis of the nerves involved.  The examiner should then provide an opinion as to the extent to which this disorder is disabling, preferably in qualitative terminology (e.g., moderate, severe, etc.)  

The examiner is to identify all symptoms attributable to the Veteran's poor gastric motility. The examiner should discuss whether the Veteran's disability is productive of epigastic distress, nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms and weight loss with malnutrition and anemia.

The examiner is to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran has a disability of "impaired psychomotor processing speed" and, if so, if it is at least as likely as not (a degree of probability of 50 percent or higher) that such disability is either caused or aggravated by his service-connected diabetes mellitus.  If a disability of "impaired psychomotor processing speed" is diagnosed and determined to be either caused or aggravated by diabetes mellitus, the examiner is asked to specify the scope of symptoms encompassed by the "impaired psychomotor processing speed" disability.

The examiner is to determine whether the disability claimed as "false feelings" is a manifestation of diabetes mellitus or a separate and distinct disability.  If it is a separate and distinct disability, based on examination results, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) related to active service.  

If not, the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected diabetes mellitus has either caused or aggravated his disability manifested by false feelings.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a current disability manifested by memory loss.  If so, the examiner is asked to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's claimed memory loss is related to active service.  

If not, the examiner must provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected diabetes mellitus has either caused or aggravated his memory loss.  

The examiner must also opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation, based on the Veteran's education and work history, but not considering his nonservice-connected disabilities.

A fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  On completion of the development, the claims should be adjudicated.  The reopened claims for service connection for a right upper extremity disability and a left upper extremity disability should be adjudicated on the merits.  If the additional treatment records obtained on remand demonstrate that the Veteran's hypertension has worsened, obtain a VA examination to determine the current severity.  If any of the remaining benefits is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


